Citation Nr: 0808610	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Evaluation of left knee strain with laxity, currently 
rated as 30 percent disabling.

4.  Evaluation of degenerative disc disease, lumbar spine 
with radiculopathy, left lower extremity, currently rated as 
20 percent disabling.

5.  Evaluation of degenerative disc disease, lumbar spine 
with limited motion, currently rated as 20 percent disabling.

6.  Evaluation of degenerative joint disease of the left knee 
with limited motion and pain, currently rated as 10 percent 
disabling.

7.  Evaluation of shortening of right leg, currently rated as 
0 percent disabling.

8.  Entitlement to an effective date earlier than February 5, 
2003, for service connection of degenerative disc disease of 
the lumbar spine.

9.  Entitlement to an effective date earlier than February 5, 
2003, for the grant of housebound special monthly 
compensation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1958 to January 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of service connection for a left and right ankle 
disability, evaluations of left knee strain, degenerative 
disc disease of the lumbar spine with radiculopathy, 
degenerative disc disease of the lumbar spine with limited 
motion, degenerative joint disease of the left knee, 
shortening of the right leg, and an earlier effective date 
for housebound special monthly compensation are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In May 1970 the RO denied service connection for a back 
disability.  The veteran did not appeal this decision and it 
became final.

5.  In December 2003 the veteran filed a request to reopen 
his claim.  In May 2004 the RO reopened the claim and granted 
service connection for degenerative disc disease of the 
lumbar spine effective February 5, 2003.

6.  The appellant did not file a claim or an informal claim 
for a back disability prior to February 5, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to February 5, 2003, 
for a grant of service connection for degenerative disc 
disease of the lumbar spine, have not been met.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to an earlier effective date for the 
grant of service connection for degenerative disc disease.  
In a VCAA letter of February 2004 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The notice predated the rating decision.  

With regard to notice as to disability ratings and effective 
date assignment, notice was not provided until March 2006.  
However, the lack of timeliness is not prejudicial to the 
appellant because the claim was readjudicated in a 
Supplemental Statement of the Case of July 2007, after the 
notice was provided.  Therefore, the veteran was afforded the 
due process rights to which he is entitled.  The Board finds 
that the VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal VA outpatient treatment records and 
private medical treatment records have been obtained.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).


Legal Criteria and Analysis

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a); see 
generally 38 C.F.R. § 3.400.  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).

In Bingham  v. Nicholson, 421 F.3d 1346, 1348 (Fed.Cir.2005) 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) rejected the assertion that "a purported failure to 
evaluate a service connection claim under 'all applicable 
law'-e.g., the various theories of entitlement authorized by 
statute-is a legal error that precludes final adjudication of 
that claim."  The Federal Circuit further held that 
"finality attaches once a claim for benefits is disallowed, 
not when a particular theory is rejected ." Id. at 1348-49; 
see Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) 
(multiple theories of establishing same benefit are part of 
same claim).  Thus, once a final decision on a claim has been 
made, a failure to consider all aspects of a claim can only 
be challenged through a motion asserting clear and 
unmistakable error (CUE).  Bingham, 421 F.3d at 1349; Andrews 
v. Nicholson, 421 F.3d 1278, 1281 (Fed.Cir.2005). 

The RO denied service connection for a back disability in a 
rating decision of May 1970.  The veteran did not appeal the 
decision.  In December 2003 the veteran filed a request to 
reopen the claim for service connection for a low back 
disability.

In a rating decision of May 2004 the RO granted service 
connection for degenerative disc disease of the lumbar spine 
effective February 5, 2003.

The veteran is appealing the effective date of the grant of 
service connection for degenerative disc disease.  After a 
careful review of the evidence of record the Board finds that 
the veteran is not entitled to an effective date prior to 
February 5, 2003.  

The RO denied the veteran's claim for service connection for 
a back disability in May 1970.  The veteran did not appeal 
the decision and it became final.  38 U.S.C.A. § 7105.  

After the RO's decision of May 1970, the next communication 
from the veteran involving the back is not until December 
2003 when he filed a claim for service connection for a back 
disability due to his alignment and gait.  Looking at the 
time period after the final decision of May 1970, the Board 
finds that prior to February 5, 2003, there was no claim, 
informal claim, or an intent to file a claim for a back 
disability.  None of the documents submitted since the 
unappealed rating decision of May 1970 and December, 2003 the 
date of the receipt of the reopened claim, addressed the 
issue of degenerative disc disease of the lumbar spine and 
cannot be considered a claim, an informal claim, or an intent 
to file a claim.  

The Board notes that the veteran was granted service 
connection for degenerative disc disease on a secondary basis 
as due to his service connected knee disability.  The 
effective date of February 5, 2003 is the date of the 
examination which first shows a diagnosis of degenerative 
disc disease of the lumbar spine and which shows a 
relationship between the back disability and the service 
connected knee disability.  Therefore, even if the veteran's 
claim of December 2003 for service connection for a back 
disability is considered a new claim based on a different 
theory of entitlement, the Board notes that the current 
effective date predates the claim.  Therefore, there is no 
basis in which to grant an earlier effective date.  The 
evidence does not show that the veteran filed a formal claim, 
an informal claim, or indicated an intent to file a claim 
prior to February 5, 2003.  

The Board has considered whether the effective date of 
service connection should be based upon an "increased" 
evaluation theory or upon the effective date of the original 
condition.  However, section 3.310 required VA to apply the 
same rules to the assignment of an effective date for 
secondary service connection conditions as it does for 
directly service connected conditions.  Furthermore, a grant 
on a secondary basis did not result in increased compensation 
within the meaning of 38 U.S.C.A. § 5110 (b)(2) the exception 
to the general rule for effective dates is not applicable to 
awards of secondary service connection.  Ross v. Peake, 21 
Vet. App. 528 (2008).  (However, see dissent in Ross v. 
Peake, 21 Vet. App. 534 (2008) in regard to a term contained 
in 38 C.F.R. § 3.157.)

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as a matter of law and 
regulation, an earlier effective date beyond that currently 
assigned cannot be granted.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER


An effective date earlier than February 5, 2003, for the 
award of service connection for degenerative disc disease of 
the lumbar spine is denied.


REMAND

The Board notes that the record shows that the veteran was 
awarded Social Security Disability as early as 1983.  
Outpatient treatment records of January 1983 note that the 
veteran stated he was being reevaluated for his Social 
Security benefits.  No records from the Social Security 
Agency have been requested or associated with the claim file.  
Records from the Social Security Administration (SSA) must be 
obtained.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to 
any claim for disability benefits by 
the veteran including any medical 
records that Social Security has 
regarding the veteran.  These records 
should be associated with the claims 
file.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


